Exhibit 10.3

EXECUTION COPY

 

 

MEDALLION LOAN SALE AND CONTRIBUTION AGREEMENT

between

MEDALLION FUNDING CORP.,

as Transferor,

and

TAXI MEDALLION LOAN TRUST III,

as Transferee

Dated as of December 12, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page ARTICLE I.    DEFINITIONS   

Section 1.01.

   Certain Defined Terms    1

Section 1.02.

   Other Terms    6

Section 1.03.

   Computation of Time Periods    6 ARTICLE II.    AMOUNTS AND TERMS OF
PURCHASES   

Section 2.01.

   Purchase Facility    6

Section 2.02.

   Transfers from the Transferor    7

Section 2.03.

   No Obligations or Taxes    8

Section 2.04.

   Collections    9

Section 2.05.

   Dilution of Medallion Loans    9 ARTICLE III.    CONDITIONS OF PURCHASES   

Section 3.01.

   Conditions Precedent to Initial Transfer    9

Section 3.02.

   Conditions Precedent to All Transfers    11 ARTICLE IV.    REPRESENTATIONS
AND WARRANTIES   

Section 4.01.

   Representations and Warranties of the Transferor    11 ARTICLE V.    GENERAL
COVENANTS OF THE TRANSFEROR   

Section 5.01.

   Affirmative Covenants of the Transferor    17

Section 5.02.

   Reporting Requirements of the Transferor    20

Section 5.03.

   Negative Covenants of the Transferor    21 ARTICLE VI.    ADMINISTRATION AND
COLLECTION   

Section 6.01.

   Designation of the Servicer    23

 

i



--------------------------------------------------------------------------------

Section 6.02.    Rights of the Transferee    23 Section 6.03.   
Responsibilities of the Transferor    24 Section 6.04.    Maintenance of
Perfection    24 ARTICLE VII.    TERMINATION EVENTS    Section 7.01.   
Termination Events    25 ARTICLE VIII.    INDEMNIFICATION    Section 8.01.   
Indemnities by the Transferor    27 Section 8.02.    Retransfer of Medallion
Loans    31 ARTICLE IX.    MISCELLANEOUS    Section 9.01.    Amendments and
Waivers    32 Section 9.02.    Notices, Etc    32 Section 9.03.    No Waiver;
Remedies    33 Section 9.04.    Binding Effect; Assignability    33 Section
9.05.    Term of This Agreement    33 Section 9.06.    Governing Law; Jury
Waiver    33 Section 9.07.    Consent to Jurisdiction    34 Section 9.08.   
[RESERVED]    34 Section 9.09.    Execution in Counterparts; Severability;
Integration    34 Section 9.10.    Confidentiality    34 Section 9.11.   
[RESERVED]    35 Section 9.12.    No Proceedings    35 Section 9.13.    Further
Assurances    35 Section 9.14.    Subordination; No Set-off    35 Section 9.15.
   Third Party Beneficiaries    35

 

ii



--------------------------------------------------------------------------------

EXHIBITS    EXHIBIT A    Transfer Agreement EXHIBIT B    Locations Where Records
Are Kept; Location of Chief Executive Office EXHIBIT C    Form of Transfer
Notice EXHIBIT D    Eligible Medallion Loan Criteria

 

iii



--------------------------------------------------------------------------------

MEDALLION LOAN SALE AND CONTRIBUTION AGREEMENT

Dated as of December 12, 2008

MEDALLION FUNDING CORP., a New York corporation (the “Transferor”), and TAXI
MEDALLION TRUST III, a Delaware statutory trust (the “Transferee”), agree as
follows:

PRELIMINARY STATEMENTS

A. The Transferor originates Medallion Loans and, in addition, from time to time
may purchase Medallion Loans and Related Assets from Medallion Financial,
Freshstart, Medallion Capital and other Affiliates.

B. The Transferee is a special-purpose entity that is 100% beneficially owned by
the Transferor and has been established to purchase and otherwise acquire
Medallion Loans and Related Assets.

C. The Transferor wishes from time to time to offer to sell Medallion Loans and
Related Assets to the Transferee.

D. The Transferee desires to procure such Medallion Loans and Related Assets
from the Transferor.

The Transferee intends to finance the cost of purchasing Medallion Loans and
Related Assets from the Transferor through borrowings under a Loan and Security
Agreement dated as of December 12, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among the
Transferee, Autobahn Funding Company LLC (the “Lender”), and DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt Am Main, as Agent (the “Agent”);

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Certain Defined Terms.

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Loan Agreement. As used in this Agreement and its
schedules and exhibits, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Affiliated Loan Sale Agreement” and “Affiliated Loan Sale Agreements” has the
provided for in Section 5.01(i).

 

1



--------------------------------------------------------------------------------

“Agent” has the meaning provided for in the Preliminary Statements.

“Agreement” means this Medallion Loan Sale and Contribution Agreement, including
any schedules or exhibits attached hereto, as the same may be amended or
restated from time to time pursuant to the terms of this Agreement.

“Business Day” means a day of the year (other than a Saturday or a Sunday) on
which (a) banks are not authorized or required to close in New York City and The
Depositary Trust Company of New York is open for business and (b) if the term
“Business Day” is used in connection with the determination of the LIBO Rate,
dealings in dollar deposits are carried on in the London interbank market.

“Capital Medallion Loans” means the Medallion Loans and Related Assets conveyed
by Medallion Capital to the Transferor through the Medallion Capital Loan Sale
Agreement.

“Closing Date” means December 15, 2008.

“Contributed Medallion Loan” means any Medallion Loan conveyed by the Transferor
to the Transferee pursuant to a Contribution.

“Contribution” means any acceptance of a contribution by the Transferee or
Medallion Loans and Related Assets from the Transferor pursuant to Article II.

“Eligible Medallion Loan” means a Medallion Loan that satisfies all of the
criteria set forth on Exhibit D to this Agreement.

“Executive Orders” has the meaning provided for in Section 4.01(v).

“Financial Medallion Loans” means the Medallion Loans and Related Assets
conveyed by Medallion Financial to the Transferor through the Medallion
Financial Loan Sale Agreement.

“Freshstart” means Freshstart Venture Capital Corp., a New York corporation.

“Freshstart Loan Sale Agreement” means the Freshstart Loan Sale Agreement dated
as of the date hereof between Freshstart and the Transferor, as amended and
supplemented from time to time, governing the terms and conditions upon which
the Transferor shall acquire from Freshstart certain Medallion Loans and Related
Assets.

“Freshstart Medallion Loans” means the Medallion Loans and Related Assets
conveyed by Freshstart to the Transferor through the Freshstart Loan Sale
Agreement.

“Ineligible Medallion Loan” has the meaning provided for in Section 8.02(a) of
this Agreement.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), preference, participation interest,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable law of any jurisdiction to evidence any of
the foregoing.

 

2



--------------------------------------------------------------------------------

“Loan Agreement” has the meaning provided for in the Preliminary Statements.

“Medallion” means a medallion or other license (i) that was issued by a
municipality in New York, New York, Chicago, Illinois, Boston, Massachusetts,
Cambridge, Massachusetts, Miami-Dade, Florida, Newark, New Jersey, Philadelphia,
Pennsylvania, Somerville, MA or another location which the Agent has approved in
writing, (ii) that gives its owner the right to operate a taxicab in such
municipality, (iii) that is perpetually renewable by the issuing municipality
and (iv) that is readily transferable to another person in the secondary market,
subject to applicable rules and regulations.

“Medallion Capital” means Medallion Capital, Inc., a Minnesota corporation.

“Medallion Capital Loan Sale Agreement” means the Medallion Capital Loan Sale
Agreement dated as of the date hereof between the Transferor and Medallion
Capital, as amended and supplemented from time to time, governing the terms and
conditions upon which the Transferor shall acquire from Medallion Capital
certain Medallion Loans and Related Assets.

“Medallion Financial” means Medallion Financial Corp., a Delaware corporation.

“Medallion Financial Loan Sale Agreement” means the Medallion Financial Loan
Sale Agreement dated as of the date hereof between the Transferor and Medallion
Financial, as amended and supplemented from time to time, governing the terms
and conditions upon which the Transferor shall acquire from Medallion Financial
certain Medallion Loans and Related Assets.

“Medallion Loan” means a loan purported to be sold or contributed hereunder to
the Transferee that is a loan secured by a collateral assignment of a Medallion
and evidenced by an Obligor Note, arising from the extension of credit to an
Obligor by an Originator in the ordinary course of its business and appearing on
a Medallion Loan Schedule at any time hereafter submitted to and accepted by the
Transferee in connection with a conveyance pursuant to Section 2.02, and shall
include, without limitation, all monies due or owing and all Collections and
other amounts received from time to time with respect to such loan and all
proceeds (including, without limitation, “proceeds” as defined in the UCC of the
jurisdiction the law of which governs the perfection of the interest on
Medallion Loans) thereof; provided, however, that any Medallion Loan
retransferred to the Transferor pursuant to Section 8.02 of this Agreement shall
cease to be a Medallion Loan as of the date of such retransfer.

“Medallion Loan Documents” means, with respect to any Medallion Loan, the
related Obligor Note and any related loan agreement, security agreement,
mortgage, assignment of indemnity, financing statements and other documents,
instruments, certificates or assignments (including amendments or modifications
thereof) executed by the Obligor thereof or by another Person on the Obligor’s
behalf in respect of such Medallion Loan and related Obligor Note, including,
without limitation, general or limited guaranties.

 

3



--------------------------------------------------------------------------------

“Medallion Loan Schedule” means a schedule initially attached to the Transfer
Agreement dated as of the Closing Date setting forth the Medallion Loans sold or
contributed to the Transferee on the Closing Date, as supplemented from time to
time to reflect the Medallion Loans sold or contributed to the Transferee
following the Closing Date pursuant to the Transfer Agreements and modified to
reflect the release of any Medallion Loan from the Lien of the Loan Agreement in
accordance with the Loan Documents.

“Monthly Settlement Date” means the second Business Day of each calendar month.

“Non-Borrower Affiliate” means any Affiliate of the Transferor other than the
Borrower.

“Obligor” means, with respect to any Medallion Loan, the Person or Persons
obligated to make payments with respect to such Medallion Loan, including any
co-signer or guarantor for a Person so obligated.

“Obligor Note” means any promissory note evidencing the indebtedness of an
Obligor under a Medallion Loan, together with any modifications thereto.

“OFAC” has the meaning provided for in Section 4.01(v).

“OFAC Laws and Regulations” has the meaning provided for in Section 4.01(v).

“Opinion of Counsel” means a written opinion of counsel, who, except as
otherwise provided herein, may be counsel for, or an employee of, the Person
providing the opinion and who shall be reasonably acceptable to the Transferee.

“Outstanding Balance” of any Medallion Loan at any time means the then
outstanding principal balance thereof.

“Permitted Participation Interest” means a participation interest in a Medallion
Loan that is (i) subordinated to the rights of the Transferee therein, as the
case may be, on terms acceptable to the Transferee and pursuant to an agreement
in form and substance acceptable to the Transferee, in each case in its sole and
absolute discretion, and (ii) in the case of a Person that is not an Affiliate
of the Transferee, held by a holder that is acceptable to the Transferee in its
sole and absolute discretion.

“Product Information” has the meaning provided for in Section 9.11.

“Purchase” means any purchase by the Transferee of Medallion Loans and Related
Assets from the Transferor pursuant to Article II.

“Purchased Medallion Loan” means any Medallion Loan conveyed by the Transferor
to the Transferee pursuant to a Purchase.

“Purchase Price” has the meaning provided for in Section 2.02(b).

“Records” means all contracts and other documents, books, records and other
information (including, without limitation, computer programs, tapes, discs,
punch cards, data processing software and Related Assets and rights), including,
without limitation, all Medallion Loan Documents, maintained with respect to
Medallion Loans and the related Obligors.

 

4



--------------------------------------------------------------------------------

“Related Assets” means with respect to any Medallion Loan: (i) if the Medallion
Loan was transferred by Medallion Financial, Freshstart or Medallion Capital to
the Transferor under the respective Affiliated Loan Sale Agreement, all of the
Transferor’s rights, remedies, powers and privileges under any of the Affiliated
Loan Sale Agreements; (ii) all security interests or liens and property subject
thereto from time to time purporting to secure payment of such Medallion Loan,
whether pursuant to the Obligor Note related to such Medallion Loan, any other
Medallion Loan Document or otherwise, including, without limitation, the
applicable Medallion; (iii) all UCC financing statements covering any collateral
securing payment of such Medallion Loan; (iv) all guarantees, indemnities,
warranties, insurance policies and proceeds and premium refunds thereof and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Medallion Loan whether pursuant to the
Obligor Note related to such Medallion Loan or otherwise; (v) all Records and
all other instruments and rights relating to such Medallion Loan; and (vi) if
such Medallion Loan is subject to a Permitted Participation Interest, all
rights, remedies, powers and privileges of the Transferor under the related
participation agreement.

“Senior Indebtedness” means, collectively, all Secured Obligations.

“SPV Finance Vehicle” means the borrower under the Taxi I Loan Agreement, the
borrower under the Taxi II Loan Agreement or any other direct or indirect
subsidiary of Medallion Financial established to obtain financing secured by
assets originated or purchased by a Core Related Party where the amount
outstanding with respect to such financing equals or exceeds $10,000,000.

“Termination Date” means the earlier of (i) the date of the declaration or
automatic occurrence of the Termination Date pursuant to Section 7.01 and
(ii) the date specified by the Transferor or the Transferee in a written notice
to the other party given at least thirty days prior to such specified date.

“Termination Event” has the meaning provided for in Section 7.01.

“Transaction” has the meaning provided for in Section 9.10.

“Transfer” means a Purchase or Contribution.

“Transfer Agreement” means an agreement in the form of the agreement included
herein as Exhibit A, each of which Transfer Agreement shall be deemed to
supplement this Agreement upon execution and delivery of such Transfer Agreement
pursuant to the terms hereof.

“Transfer Date” means any day on which Medallion Loans are to be transferred
from the Transferor to the Transferee hereunder, whether pursuant to a Purchase
or a Contribution.

“Transferee” has the meaning provided for in the preamble hereto.

“Transferor” has the meaning provided for in the preamble hereto.

 

5



--------------------------------------------------------------------------------

“Transferor Obligations” has the meaning provided for in Section 9.14(b).

“Transferor Representative” has the meaning provided for in Section 9.10.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

Section 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
Uniform Commercial Code in the State of New York, as in effect on the date
hereof and not specifically defined herein, are used herein as defined in such
Article 9. Unless otherwise expressly indicated, all references herein to
“Article,” “Section,” “Schedule” or “Exhibit” means articles and sections of,
and schedules and exhibits to, this Agreement. Headings are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof. Any reference to any law, rule or regulation shall be
deemed to be a reference to such law, rule or regulation as the same may be
amended or re-enacted from time to time. Any reference to any Person shall
include its successors and permitted assigns. The terms “include” or “including”
mean “include without limitation” or “including without limitation.”

Section 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

ARTICLE II.

AMOUNTS AND TERMS OF PURCHASES

Section 2.01. Loan Transfer Facility.

(a) From time to time the Transferor may make available to the Transferee its
inventory of Eligible Medallion Loans for the purpose of the Transferee’s
considering whether it wishes to make a Purchase or accept a Contribution of any
such loans. On the terms and conditions hereinafter set forth, the Transferee
may in its sole discretion Purchase or accept Contribution of Medallion Loans
and Related Assets with respect thereto from the Transferor from time to time
during the period from the date the conditions precedent to the initial Transfer
in Section 3.01 are satisfied to the Termination Date. Nothing in this Agreement
shall be deemed to be or construed as a commitment by the Transferee to make a
Purchase or accept a Contribution of any Medallion Loans or Related Assets at
any time.

(b) It is the intention of the parties hereto that each Transfer made hereunder
shall constitute a sale or contribution of such assets, which Transfer is
absolute and irrevocable and provides the Transferee with the full benefits of
ownership of the Purchased Medallion Loans or the Contributed Medallion Loans
and the Related Assets of both. Neither the Transferor nor the Transferee
intends the Transfers contemplated hereunder to be, or for any purpose to be
characterized as, loans from the Transferee to the Transferor secured by such
transferred assets.

 

6



--------------------------------------------------------------------------------

(c) In the event that, notwithstanding the intent of the parties, any Medallion
Loans are held to be the property of the Transferor, or if for any other reason
this Agreement is held or deemed to create a security interest in such Medallion
Loans, then this Agreement shall be a security agreement and the conveyance
provided for in Section 2.01(a) shall be a grant by the Transferor to the
Transferee of a security interest in all of the Transferor’s right, title and
interest, whether now owned or hereafter acquired, in and to (i) all accounts,
contract rights, general intangibles, chattel paper, instruments, documents,
money, deposit accounts, certificates of deposit, goods, letters of credit,
advices of credit and uncertificated securities consisting of, arising from or
relating to (a) the Medallion Loans, (b) the Related Assets with respect to such
Medallion Loans, including the Obligor Notes, related security agreements and
all other Medallion Loan Documents, (c) all Collections with respect to such
Medallion Loans, including all cash collections and other cash proceeds of
Medallion Loans, as well as other proceeds of such Medallion Loans or (d) all
monies from time to time on deposit in, and all securities, instruments and
other investments purchased from time to time with monies on deposit in, the
Collection Account (whether or not allocated to any sub-account thereof) and
(ii) all cash and non-cash proceeds of any of the foregoing to secure prompt
payment and performance of all obligations of the Transferor under or in
connection with this Agreement and each other Loan Document, whether now or
hereafter existing, due or to become due, direct or indirect, or absolute or
contingent.

(d) In view of the intention of the parties hereto that the Transfers made
hereunder shall constitute sales or contributions, as applicable of such
Medallion Loans, in each case rather than a loan secured by such Medallion
Loans, the Transferor agrees to note on its financial statements and in its
books, records and computer files that such Medallion Loans and Related Assets
have been sold or contributed to the Transferee, mark its master data processing
records relating to the Medallion Loans with a legend, acceptable to the
Transferee and the Agent, evidencing that the Transferee has acquired such
Medallion on or prior to the related Transfer Date, treat such transfers as
sales or contributions, as applicable, for tax and accounting purposes, and
respond to any inquiries made by third parties as to the ownership of such
Medallion Loans that such assets have been sold or contributed to, and are owned
by, the Transferee.

(e) In furtherance of each Transfer, the Transferor shall execute and deliver to
the Transferee a fully executed Transfer Agreement in the form included herein
as Exhibit A in which the Medallion Loans being transferred by the Transferor to
the Transferee by such Transfer shall be identified, and which Transfer
Agreement shall be deemed to supplement this Agreement.

Section 2.02. Transfers from the Transferor.

(a) The initial Transfer shall be made on the Closing Date, provided that a
notice requesting such Transfer (such notice to be in substantially the form of
Exhibit C hereto) is received by the Transferee on or before the date of such
initial Transfer. Each subsequent Transfer shall be made on a Business Day
following the receipt by the Transferee of a written notice from the Transferor
(such notice to be in substantially the form of Exhibit C hereto), with a copy
sent to the Agent, at least one Business Day before such subsequent purchase
date. The Transferee shall promptly, after the receipt of such notice, notify
the Transferor whether the Transferee has determined to make such Transfer.

 

7



--------------------------------------------------------------------------------

(b) The purchase price (the “Purchase Price”) for Purchased Medallion Loans
(together with Related Assets) shall be the Outstanding Balance of such
Medallion Loans on the Transfer Date (after giving effect to the scheduled
payments due (whether or not received) on such Medallion Loans on or before the
Transfer Date) plus accrued interest to but not including the Transfer Date,
except that the Transferor may treat a portion of the Medallion Loans as a
Contribution to the Transferee in accordance with Section 2.02(d). No offset of
any kind by the Transferee with respect to any Purchase shall be permitted
against the Purchase Price.

(c) The Transferee shall pay the Purchase Price for Medallion Loans (together
with Related Assets) sold by the Transferor under this Agreement after the
Closing Date on the Transfer Date on which such Medallion Loans are purchased,
such payment to be made in cash, subject to Section 2.02(d). On the date of each
Purchase, the Transferee shall, upon satisfaction of the applicable conditions
set forth in Article III, make available to the Transferor the Purchase Price in
same day funds.

(d) Notwithstanding any provision herein to the contrary, if the Transferor and
the Transferee so elect, on any such Transfer Date the Transferor may designate
in writing pursuant to the Form of Purchase Notice attached hereto as Exhibit C,
all or a portion of the Medallion Loans (but not a portion of any individual
Medallion Loan) proposed to be transferred to the Transferee on such Transfer
Date as a Contribution to the Transferee. In such an event, the Purchase Price
payable with respect to such Purchase shall be reduced by the aggregate amount
of the Purchase Price that would be attributable to the Contributed Medallion
Loans if such Medallion Loans were conveyed to the Transferee as Purchased
Medallion Loans rather than Contributed Medallion Loans; provided, however, that
Contributed Medallion Loans shall otherwise constitute Medallion Loans (other
than Purchased Medallion Loans) for purposes of this Agreement. The Transferor
and the Transferee hereby agree to note any such Contribution on their
respective financial statements. The Transferor and the Transferee shall notify
the Agent in writing, prior to any applicable Transfer Date, if for any reason
the Transferee will not have sufficient funds to pay the Purchase Price for any
loans that are the subject of a Transfer hereunder on such Transfer Date. In the
absence of such notice, the Transferor shall be deemed to have made a
Contribution to the Transferee of all such Medallion Loans for which the
Purchase Price is not paid in full on such Transfer Date and such Medallion
Loans shall constitute Contributed Medallion Loans hereunder.

Section 2.03. No Obligations or Taxes. The Transferor represents and warrants
that (i) there will be no obligations of the Transferor under any Medallion
Loans conveyed to the Transferee hereunder after the Closing Date remaining to
be performed (and the exercise by the Transferee of any of its rights thereunder
or hereunder shall not relieve the Transferor of such obligations if they do
exist) and (ii) there will not be payable any taxes, including, without
limitation, sales, excise and personal property taxes, in connection with any
Medallion Loans conveyed to the Transferee hereunder after the Closing Date,
except for income and similar taxes in connection with any Medallion Loans
payable by the Transferor for periods on and prior to the Closing Date and
payable by the Transferee for periods after the Closing Date.

 

8



--------------------------------------------------------------------------------

Section 2.04. Collections.

(a) Any Collections of Medallion Loans received (or deemed to have been
received) by the Transferor after the applicable Transfer Date shall not be
commingled with other funds and shall be remitted directly to the Transferee by
depositing such Collections in the Collection Account within one Business Day of
the Transferor’s receipt thereof.

(b) If, after the Transfer Date with respect to a Medallion Loan, the Transferee
receives any amounts in respect of a scheduled payment due on or before the
Transfer Date of such Medallion Loan (and such amounts are not reflected in the
Purchase Price for such Medallion Loan), the Transferee shall remit such amounts
to the Transferor within one Business Day of the Transferee’s receipt thereof.

Section 2.05. Dilution of Medallion Loans. If on any day the amount of any
Medallion Loan which is the subject of a Transfer hereunder, or the amount of
Collections on such Medallion Loan which the Transferee (as assignee of the
Transferor) is entitled to receive and retain, is reduced or cancelled as a
result of (a) any act or omission by any Person or any other event or
circumstance whatsoever that existed or occurred on or prior to the Transfer
Date for such Medallion Loan (excluding the bankruptcy of the Obligor or the
Obligor’s financial ability to pay), (b) any act or omission of the Transferor
(whether in its capacity as Servicer or otherwise) or any act or omission by any
other Person taken or omitted to be taken with the consent or authorization of
the Transferor that constitutes or results in a breach of a representation or
warranty or other violation of the Loan Documents, whether such act or omission
occurred prior to, on or after the Transfer Date for such Medallion Loan or
(c) any setoff or claim asserted by any Obligor, or any other Person (whether
such setoff or claim arises out of the same or a related transaction or an
unrelated transaction) arising out of any act, omission, event or circumstance
described in clause (a) or (b), the Transferor shall pay to the Transferee an
amount equal to the amount of such reduction or cancellation; provided, however,
that in no event shall the Transferor be required to pay more than the Borrowing
Base Deficiency existing after giving effect to such reduction or cancellation.

ARTICLE III.

CONDITIONS OF PURCHASES

Section 3.01. Conditions Precedent to Initial Transfer. The initial Transfer
hereunder is subject to the condition precedent that the Transferee shall have
received on or before the date of such Transfer the following, each (unless
otherwise indicated) dated such date, in form and substance satisfactory to the
Transferee:

(a) a copy of the resolutions of the board of directors of the Transferor
approving this Agreement and the other Loan Documents to be delivered by it
hereunder and the transactions contemplated hereby, certified by its secretary
or assistant secretary;

(b) (i) a certificate of the secretary or assistant secretary of the Transferor
certifying the names and true signatures of the officers authorized on its
behalf to sign this Agreement and the other documents to be delivered by it
hereunder (on which certificate the Transferee may

 

9



--------------------------------------------------------------------------------

conclusively rely until such time as the Transferee shall receive from the
Transferor a revised certificate meeting the requirements of this subsection
(b)), (ii) a copy of the certificate of incorporation of the Transferor and
(iii) a copy of the Transferor’s by-laws;

(c) financing statements (Form UCC-1), in proper form for filing, naming
Medallion Financial as the debtor/seller of the Financial Medallion Loans and
Related Assets, the Transferor as secured party/buyer/assignor and the
Transferee as assignee thereof, or other documents, as may be necessary or, in
the opinion of the Transferee, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the Transferor’s, and therefore,
the Transferee’s, interests in the Financial Medallion Loans;

(d) financing statements (Form UCC-1), in proper form for filing, naming
Freshstart as the debtor/seller of the Freshstart Medallion Loans and Related
Assets, the Transferor as secured party/buyer/assignor and the Transferee as
assignee thereof, or other documents, as may be necessary or, in the opinion of
the Transferee, desirable under the UCC of all appropriate jurisdictions or any
comparable law to perfect the Transferor’s, and therefore, the Transferee’s,
interests in the Freshstart Medallion Loans;

(e) financing statements (Form UCC-1), in proper form for filing, naming
Medallion Capital as the debtor/seller of the Capital Medallion Loans and
Related Assets, the Transferor as secured party/buyer/assignor and the
Transferee as assignee thereof, or other documents, as may be necessary or, in
the opinion of the Transferee, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the Transferor’s, and therefore,
the Transferee’s, interests in the Capital Medallion Loans;

(f) financing statements (Form UCC-1), in proper form for filing, naming the
Transferor as the debtor/seller of the Medallion Loans and Related Assets and
the Transferee as secured party/buyer/assignor and the Agent as assignee
thereof, or other documents, as may be necessary or, in the opinion of the
Transferee, desirable under the UCC of all appropriate jurisdictions or any
comparable law to perfect the Transferee’s interests in the Medallion Loans and
Related Assets;

(g) receipt-stamped copies of proper financing statements (Form UCC-3), if any,
necessary to release all security interests and other rights of any Person in
any Medallion Loans and Related Assets previously granted by the Transferor,
Medallion Financial, Freshstart or Medallion Capital;

(h) an opinion of Willkie Farr & Gallagher LLP, counsel to the Transferor, the
Transferee, Medallion Financial, regarding the characterization of the Financial
Medallion Loans sold by Medallion Financial to the Transferor pursuant to the
Medallion Financial Loan Sale Agreement, the Freshstart Medallion Loans sold by
Freshstart to the Transferor pursuant to the Freshstart Loan Sale Agreement, the
Capital Medallion Loans sold by Medallion Capital to the Transferor pursuant to
the Medallion Capital Loan Sale Agreement and the Medallion Loans sold or
contributed by the Transferor to the Transferee hereunder as true sales or
contributions of, and not loans secured by, the Financial Medallion Loans, the
Freshstart Medallion Loans, the Capital Medallion Loans or the Medallion Loans,
as applicable, and as to the substantive nonconsolidation of either the
Transferor or Medallion Financial with the Transferee in a bankruptcy of the
Transferor; and

 

10



--------------------------------------------------------------------------------

(i) an opinion of Willkie Farr & Gallagher LLP, counsel to the Transferor, as to
perfection, priority, certain corporate matters and such other matters as the
Transferee may reasonably request.

Section 3.02. Conditions Precedent to All Transfers. Each Transfer (including
the initial Transfer) from the Transferor by the Transferee shall be subject to
the further conditions precedent that on the date of such Transfer, the
following statements shall be true and the Transferor, by accepting the amount
of such Transfer, shall be deemed to have certified that:

(a) the representations and warranties contained in Section 4.01 are correct on
and as of such day as though made on and as of such date;

(b) no event has occurred and is continuing, or would result from such Transfer,
which constitutes a Termination Event or would constitute a Termination Event
but for the requirement that notice be given or time elapse or both;

(c) the Custodian shall have (i) received, in each case, with respect to each
Medallion Loan, (a) each Obligor Note with respect to each Medallion Loan
purchased by the Transferee, together with each other “instrument” (as defined
in the UCC of the jurisdiction the law of which governs the perfection of the
interest in such Medallion Loan created hereunder) evidencing such Medallion
Loan, duly endorsed in blank, (b) executed originals of each of the other
Medallion Loan Documents related to the Medallion Loan included in such Transfer
and (c) all Records related to such Medallion Loan and each other documents and
instruments specified to be included therein in the form specified in the
definition of “Medallion Loan File” and (ii) delivered to the Transferee a
“Trust Receipt” (as defined in the Custodial Agreement) for each Medallion Loan;

(d) the Transferor shall have delivered to the Agent and the Transferee a duly
executed copy of the related Transfer Agreement; and

(e) all conditions to the making of Advances under the Loan Agreement shall have
been satisfied.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Transferor. The Transferor
represents and warrants as follows as of the Closing Date and the date of each
Transfer:

(a) Eligibility. As of the date on which a Medallion Loan is sold hereunder,
such Medallion Loan is an Eligible Medallion Loan.

(b) Existence; Qualification. The Transferor is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York
and has full power and

 

11



--------------------------------------------------------------------------------

authority to own its properties and conduct its business as presently owned or
conducted and to execute, deliver and perform its obligations under this
Agreement and the other Loan Documents to which it is party. The Transferor is
duly qualified to do business and is in good standing as a foreign corporation,
and has obtained all necessary licenses and approvals, in each jurisdiction in
which failure to so qualify or to obtain such licenses and approvals could have
a material adverse effect on the Transferor’s ability to perform its obligations
under the Loan Documents to which it is a party.

(c) Authority and Authorization; Enforceability; Approvals; Absence of Adverse
Notice. The Transferor has the power, authority and legal right to make, deliver
and perform this Agreement and each of the Loan Documents to which it is a party
and all of the transactions contemplated hereby and thereby, and has taken all
necessary action to authorize the execution, delivery and performance of each of
the Loan Documents to which it is a party. This Agreement and each of the Loan
Documents to which the Transferor is a party constitute the legal, valid and
binding obligations of the Transferor, enforceable against the Transferor in
accordance with their respective terms, except as the enforceability hereof and
thereof may be limited by bankruptcy, insolvency, moratorium, reorganization and
other similar laws of general application affecting creditors’ rights generally
and by general principles of equity (whether such enforceability is considered
in a proceeding in equity or at law). No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Transferor of any Loan Document to which it is a
party, or the validity or enforceability of any Loan Document or Medallion
Loans, other than such as have been met or obtained. The Transferor has not
received any notice, nor does the Transferor have any knowledge or reason to
believe, that any Taxi Commission or other Governmental Authority intends to
seek the cancellation, termination or modification of any of its licenses or
permits, or that valid grounds for such cancellation, termination or
modification exist.

(d) No Breach. The execution, delivery and performance of this Agreement and all
other agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto will not (i) create any Adverse Claim on Medallion
Loans and Related Assets other than as contemplated in this Agreement or
(ii) violate any provision of any existing law or regulation or any order or
decree of any court, regulatory body or administrative agency or the certificate
of incorporation or by-laws of the Transferor or any mortgage, indenture,
contract or other agreement to which the Transferor is a party or by which the
Transferor or any property or assets of the Transferor may be bound.

(e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is presently pending or, to the knowledge
of the Transferor, threatened against the Transferor or any properties of the
Transferor or with respect to this Agreement which, if adversely determined,
could have a material effect on the business, assets or financial condition of
the Transferor or which would draw into question the validity of this Agreement,
any Loan Document to which the Transferor is a party or any of the other
applicable documents forming part of the Medallion Loans and Related Assets.

 

12



--------------------------------------------------------------------------------

(f) No Adverse Selection. In selecting the Medallion Loans to be sold pursuant
to this Agreement, no selection procedures were employed which are intended to
be, or have the effect of being, adverse to the interests of the Transferee.

(g) Bulk Transfer. The sale of Medallion Loans by the Transferor to the
Transferee pursuant to this Agreement is in the ordinary course of business for
the Transferor and is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

(h) Adverse Orders. No injunction, writ, restraining order or other order of any
nature adversely affects the Transferor’s performance of its obligations under
this Agreement or any Loan Document to which the Transferor is a party.

(i) Chief Executive Office; Jurisdiction of Organization. The Transferor’s chief
executive office (and the location of the Transferor’s records regarding the
Medallion Loans) is located at 437 Madison Avenue, New York, New York 10022. On
the Effective Date, the Transferor’s jurisdiction of organization is the State
of New York.

(j) Legal Name. The Transferor’s legal name is as set forth in this Agreement;
the Transferor has not changed its name since its formation; the Transferor does
not have trade names, fictitious names, assumed names or “doing business as”
names.

(k) Valid Interest. No transfer of any Medallion Loan or Related Asset by the
Transferor to the Transferee constitutes a fraudulent transfer or fraudulent
conveyance under the United States Bankruptcy Code or applicable state
bankruptcy or insolvency laws or is otherwise void or voidable or subject to
subordination under similar laws or principles or for any other reason. The
transfer of Medallion Loans and Related Assets by the Transferor to the
Transferee under this Agreement constitutes a true and valid assignment and
transfer for consideration of such Medallion Loans and Related Assets under
applicable state law (and not merely a pledge of such Medallion Loans and
Related Assets for security purposes), enforceable against the creditors of the
Transferor, and any Medallion Loans and Related Assets so purchased will not
constitute property of the Transferor.

(l) Solvency. The Transferor is solvent and will not become insolvent after
giving effect to the transactions contemplated hereby; the Transferor is paying
its debts as they become due; and the Transferor, after giving effect to the
transactions contemplated hereby, will have adequate capital to conduct its
business.

(m) Consideration. The Transferor has received fair consideration and reasonably
equivalent value in exchange for the sale of Medallion Loans by the Transferor
hereunder.

(n) Adverse Agreements. There are no agreements in effect adversely affecting
the rights of the Transferee to make, or cause to be made, the grant of the
security interest in the Medallion Loans and Related Assets contemplated by the
Loan Agreement.

(o) No Default. No Termination Event, Default or Event of Default has occurred
and is continuing.

 

13



--------------------------------------------------------------------------------

(p) Lock-Box Accounts. The Transferor has not established, and there do not
currently exist for the benefit of the Transferor or any of the Transferor’s
creditors, any lock-box accounts for the receipt of payments from Obligors in
respect of Medallion Loans. All Obligors of Medallion Loans transferred by the
Transferor to the Transferee hereunder have been, or upon transfer hereunder
will be, instructed by invoice to make payments only to the Transferee or its
order and such instructions are or will be in full force and effect at the time
of transfer hereunder.

(q) Separate Corporate Existence. The Transferor is entering into the
transactions contemplated by this Agreement in reliance on the Transferee’s
identity as a separate legal entity from the Transferor and each of its
Affiliates other than the Transferee, and acknowledges that the Transferee and
the other parties to the Loan Documents to which the Transferee is a party are
similarly entering into the transactions contemplated by such other Loan
Documents in reliance on the Transferee’s identity as a separate legal entity
from the Transferor and each such other Affiliate.

(r) Underwriting and Servicing. Each Medallion Loan was underwritten in
accordance with the Underwriting Guidelines and is being serviced in conformity
with the Transferor’s standard underwriting, credit, collection, operating and
reporting procedures and systems and otherwise in accordance with Accepted
Servicing Practices and the Credit and Collection Policy.

(s) Liens. The Transferor has not assigned, pledged or otherwise conveyed or
encumbered any Medallion Loan or Related Assets to any other Person, and
immediately prior to the sale of any Medallion Loan or Related Assets to the
Transferee, the Transferor was the sole owner of such Medallion Loan and Related
Assets and had good and marketable title thereto, free and clear of all Liens
other than those created hereunder and in favor of the Transferee, except for
Permitted Participation Interests and Liens to be released hereunder.

(t) Loan Documents; Transferor Title. The Transferor has delivered to the
Transferee true and correct copies of all material agreements between each
Obligor, on the one hand, and the applicable Originator, and any assignee
thereof, on the other hand. The Transferor is not in default of any of its
obligations under any Loan Document in any material respect. At the time of
transfer of each Medallion Loan by the Transferor to the Transferee, the
Transferor shall be the lawful owner of, and have good title to, such Medallion
Loan and Related Assets, free and clear of any Liens (except for Permitted
Participation Interests and Liens created hereunder and under the Loan
Documents). All such Medallion Loans and Related Assets are transferred to the
Transferee without recourse to the Transferor except as described herein, which
in any event shall not include any recourse to the Transferor on account of a
credit default under a Medallion Loan. The Obligor is not in default of any of
its obligations under any Medallion Loan Document in any material respects.

(u) Taxes. The Transferor has filed or caused to be filed all federal, state and
local tax returns which are required to be filed by it, and has paid or caused
to be paid all taxes shown to be due and payable on such returns or on any
assessments received by it, other than any taxes or assessments the validity of
which are being contested in good faith by appropriate proceedings and with
respect to which the Transferor has set aside adequate reserves on its books in
accordance with generally accepted accounting principles and which have not
given rise to any Liens.

 

14



--------------------------------------------------------------------------------

(v) Anti-Terrorism Laws. The Transferor is not, and no Person who owns a
controlling interest in or otherwise controls the Transferor is or shall be
(i) listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or on any other similar list maintained by the OFAC pursuant to
any authorizing statute, Executive Order or regulation (collectively, “OFAC Laws
and Regulations”) or (ii) a Person either (a) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (b) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
similarly designated under any related enabling legislation or any other similar
Executive Orders (collectively, the “Executive Orders”). The Transferor is not
(x) a Person or entity with which the Transferee is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law or (y) a Person
or entity that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Orders or (z) is affiliated or associated with a
Person or entity listed in the preceding clause (x) or clause (y). None of the
Transferor, its Affiliates, brokers or other agents acting in any capacity in
connection with the transactions contemplated hereunder (I) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Orders or (II) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(w) No Violation of Anti-Money Laundering Laws. Neither the Transferor nor any
holder of a direct or indirect interest in the Transferor (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering under 18 U.S.C. §§ 1956 and 1957, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes, or any violation of the BSA, (ii) has been assessed civil penalties
under any Anti-Money Laundering Laws, or (iii) has had any of its funds seized
or forfeited in an action under any Anti-Money Laundering Laws.

(x) True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of the
Transferor to the Transferee, the Agent, any Lender or the Custodian in
connection with the negotiation, preparation or delivery of this Agreement and
the other Loan Documents or included herein or therein or delivered pursuant
hereto or thereto are true and correct in every material respect, or (in the
case of projections) are based on reasonable estimates, on the date as of which
such information is stated or certified. There is no fact known to a Responsible
Officer of the Transferor that, after due inquiry, should reasonably be expected
to have a Transaction Material Adverse Effect that has not been disclosed
herein, in the other Loan Documents or in a report, financial statement,
exhibit, schedule, disclosure letter or other writing furnished to the
Transferee, the Agent, any Lender or the Custodian for use in connection with
the transactions contemplated hereby or thereby.

(y) Investment Company. The Transferor is a closed end management investment
company registered under the Investment Company Act. The Transfers hereunder and
the

 

15



--------------------------------------------------------------------------------

performance of the transactions contemplated by this Agreement and the other
Loan Documents will not violate any provision of said Act, or any rule,
regulation or order issued by the Securities Exchange Commission thereunder.

(z) ERISA. The Transferor is in compliance with ERISA and has not incurred and
does not expect to incur any liabilities (except for premium payments arising in
the ordinary course of business) to the Pension Benefit Guaranty Corporation (or
any successor thereto) under ERISA.

(aa) Sharing of Payments. There is not now, nor will there be at any time in the
future, any agreement or understanding between the Transferor and the Transferee
(other than as expressly set forth in the Shared Services Agreement and the Loan
Documents) providing for the allocation or sharing of obligations to make
payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.

(bb) Ownership of the Transferee. The Transferor owns one hundred percent of the
issued and outstanding ownership interests and other equity of the Transferee,
free and clear of any Adverse Claims. Such ownership interests are validly
issued, fully paid and nonassessable and there are no options, warrants or other
rights to acquire securities or other equity interests of the Transferee.

(cc) Financial Statements of Transferor. The consolidated balance sheets of the
Transferor and its consolidated Subsidiaries as at December 31, 2007, and the
related statements of income and retained earnings of the Transferor and its
consolidated Subsidiaries for the fiscal year then ended, certified by Weiser
LLP, independent public accountants, copies of which have been furnished to the
Transferee and the Agent, fairly present in all material respects the
consolidated financial condition of the Transferor and its consolidated
Subsidiaries as at such date and the consolidated results of the operations of
the Transferor and its consolidated Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied.

(dd) Transaction Material Adverse Effect. Since December 31, 2007, there shall
not have occurred one or more events that, in the judgment of the Agent or the
Lender exercised in good faith, constitutes, or could reasonably be expected to
constitute, a Transaction Material Adverse Effect.

(ee) Reduction or Cancellation of Principal Balance. Other than as expressly
permitted by the Loan Documents, the Transferor has not taken or omitted to take
(or authorized any other Person to take or omit to take) any action that would
result in the reduction or cancellation of the principal balance of any
Medallion Loan or the amount of Collections on such Medallion Loan that the
Transferee (as assignee of the Transferor) is entitled to receive and retain.

 

16



--------------------------------------------------------------------------------

ARTICLE V.

GENERAL COVENANTS OF THE TRANSFEROR

Section 5.01. Affirmative Covenants of the Transferor. From the date hereof
until the later of the Termination Date or the Final Payout Date, the Transferor
will, unless the Transferee shall otherwise consent in writing:

(a) Compliance with Laws, Etc. Comply in all material respects with all
Requirements of Law with respect to its business and properties or Medallion
Loans. Without limiting the generality of the foregoing, the Transferor shall
cause all advertising, origination and servicing activities, procedures and
materials used with regard to any Medallion Loan made or accounts acquired,
collected or serviced by the Transferor to comply with all applicable Federal,
state and local laws, ordinances, rules and regulations, including but not
limited to those related to usury, truth in lending, real estate settlement
procedures, consumer protection, equal credit opportunity, fair debt collection,
rescission rights and disclosures, except where failure to comply would not have
a Transaction Material Adverse Effect.

(b) Preservation of Corporate Existence. Observe all corporate procedures
required by its charter and by-laws and preserve and maintain its corporate
existence, rights, franchises and privileges in the jurisdiction of its
incorporation, and qualify and remain qualified in good standing in each
jurisdiction in which failure to so qualify or to obtain such licenses and
approvals could have a material adverse effect on (i) the interests of the
Transferee hereunder or in Medallion Loans, (ii) the collectibility of any
Medallion Loan or (iii) the ability of the Transferor to perform its obligations
hereunder or under any other Loan Document to which it is a party.

(c) Inspection of Books and Records. Grant the Transferee and independent
accountants appointed by, or other agents of, either of the foregoing, the
right, no more frequently than two times during any period of twelve consecutive
months or at any time if a Termination Event, or an event that with the giving
of notice, the lapse of time or both would constitute a Termination Event, has
occurred and is continuing, upon reasonable prior written notice to the
Transferor, to visit the Transferor, to discuss the affairs, finances and
accounts of the Transferor with, and to be advised as to the same by, its
officers, and to examine the books of account and records of the Transferor, and
to make or be provided with copies and extracts therefrom, and, upon reasonable
notice, to discuss the affairs, finances and accounts of the Transferor with,
and to be advised as to the same by, the independent accountants of the
Transferor (and by this provision the Transferor authorizes such accountants to
discuss such affairs, finances and accounts, whether or not a representative of
the Transferor is present, it being understood that nothing contained in this
Section 5.01(c) is intended to confer any right to exclude any such
representative from such discussions), all at such reasonable times and
intervals and to such reasonable extent during regular business hours as the
Transferee (or designated representative thereof) or such accountants or agents
appointed by any of the foregoing, as applicable, may desire. The Agent may, at
the reasonable expense of the Transferee, (i) perform or direct the Transferor
to perform background checks on any material personnel hired by any the
Transferor or any other Top Tier Related Party or Originator after the Effective
Date and (ii) on a quarterly basis (at the same time as any under any other Loan

 

17



--------------------------------------------------------------------------------

Document), contact Obligors directly for the purpose of confirming information
relating to the Medallion Loans. The Transferor shall cooperate, and shall cause
each other Top Tier Related Party and Originator to cooperate, with the Agent in
any such background check, confirmation or audit and shall furnish to the Agent
all information (including, without limitation, names and addresses of Obligors)
that the Agent may reasonably request in connection therewith. Notwithstanding
anything to the contrary contained herein, the Agent will not claim
reimbursement from the Transferee for any expenses under this Section 5.01(c) to
the extent it has been reimbursed by the Transferee under another Loan Document
and the background checks, confirmations and audits provided herein will be
without duplication of background checks, confirmations and audits provided for
under the Loan Agreement.

(d) Keeping of Records and Books of Account. Keep proper books of record and
account, which shall be maintained or caused to be maintained by the Transferor
(by itself or through its agents) and shall be separate and apart from those of
any Affiliate of the Transferor, in which full and correct entries shall be made
of all financial transactions and the assets and business of the Transferor in
accordance with generally accepted accounting principles consistently applied.

(e) Location of Records. Keep its principal place of business and chief
executive office, and the office where it keeps the books, records and documents
regarding Medallion Loans and Related Assets, at the address of the Transferor
referred to in Section 9.02 and listed upon Exhibit B or, upon thirty days’
prior written notice to the Transferee, at any other location within the United
States with respect to which all applicable action required by Section 6.04
shall have been taken and completed.

(f) Credit and Collection Policies. Comply in all material respects with the
Credit and Collection Policy in regard to each Medallion Loan and Related
Assets.

(g) Collections. Instruct all Obligors to cause all Collections to be forwarded
to the Transferee or to its order and if the Transferor shall receive any
Collections, the Transferor shall hold such Collections in trust and remit such
Collections to the Transferee or to its order as soon as practicable, but in no
event later than one Business Day after receipt thereof.

(h) Segregation of Collections. Take all necessary actions to prevent the
deposit of any funds other than Collections in respect of Medallion Loans into
the account in which the Transferor holds any Collections it may receive.

(i) Affiliated Loan Sale Agreements. At its expense timely perform and comply in
all material respects with all provisions, covenants and other promises required
to be observed by it under the Medallion Financial Loan Sale Agreement, the
Freshstart Loan Sale Agreement and the Medallion Capital Loan Sale Agreement
(each, an “Affiliated Loan Sale Agreement” and collectively, the “Affiliated
Loan Sale Agreements”) maintain the Affiliated Loan Sale Agreements in full
force and effect, enforce the Affiliated Loan Sale Agreements in accordance with
their terms, and make to any party to the Affiliated Loan Sale Agreements such
reasonable demands and requests for information and reports or for action as the
Transferor is entitled to make thereunder. Any purchases of Medallion Loans by
the Transferor from an Affiliate shall be pursuant to an Affiliated Loan Sale
Agreement or an agreement approved by the Agent in writing in its sole and
absolute discretion (with any such agreement approved by the Agent also being an
“Affiliated Loan Sale Agreement”).

 

18



--------------------------------------------------------------------------------

(j) Computer Services. Take such action as may be necessary and commercially
reasonable (including, without limitation, obtaining any necessary consents from
licensors or other Persons) to provide the Servicer and the Custodian with such
licenses, sublicenses and/or assignments of contracts as the Servicer or the
Custodian shall from time to time require with regard to all services and
computer hardware or software that relate to the servicing of Medallion Loans or
Related Assets.

(k) Separate Corporate Existence. Take all actions required and within its
corporate power and consistent with all applicable rules and laws regarding
governance to maintain the Transferee’s status as a separate legal entity,
including, without limitation, (i) not holding the Transferee out to third
parties as other than an entity with assets and liabilities distinct from the
Transferor; (ii) not holding itself out to be responsible for the debts of the
Transferee or, other than by reason of owning capital stock of the Transferee,
if any, for any decisions or actions relating to the business and affairs of the
Transferee; (iii) causing any financial statements consolidated with those of
the Transferee to state that the Transferee is a separate corporate entity with
its own separate creditors who, in any liquidation of the Transferee, will be
entitled to be satisfied out of the Transferee’s assets prior to any value in
the Transferee becoming available to the Transferee’s equity holders;
(iv) taking such other actions as are necessary on its part to ensure that all
corporate procedures required by its charter and the Transferee’s governing
documents are duly and validly taken; (v) keeping, with respect to the
Transferor, correct and complete records and books of account and corporate
minutes; and (vi) not acting in any other matter that could foreseeably mislead
others with respect to the Transferee’s separate identity.

(l) Accuracy of Opinions. The Transferor shall take all other actions necessary
to maintain the accuracy of the factual assumptions set forth in the legal
opinion of Willkie, Farr & Gallagher LLP, counsel to the Transferor, issued in
connection with this Agreement and other Loan Documents and relating to the
issues of substantive consolidation, true contribution and true sale of the
Medallion Loans.

(m) Financial Reporting.

(i) The Transferor shall deliver to the Agent within 30 days after the last day
of each calendar month, (i) unaudited balance sheets and statements of income
for the Transferor for such month and (ii) a certificate of a Responsible
Officer of the Transferor, stating that such financial statements are presented
fairly in all material respects and in accordance with GAAP, subject to year-end
audit adjustments.

(ii) The Transferor shall deliver to the Agent within 90 days after the end of
each fiscal year, the consolidated and consolidating balance sheets of the
Transferor and its consolidated Subsidiaries as at the end of such fiscal year
and the related consolidated and consolidating statements of income and retained
earnings and of cash flows for the Transferor and its consolidated Subsidiaries
for such year, setting forth in each case in comparative form the figures for
the previous year, accompanied by an opinion thereon of independent certified
public accountants of recognized national standing, which

 

19



--------------------------------------------------------------------------------

opinion shall not be qualified as to scope of audit or going concern and shall
state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of the Transferor and
its consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP, and a certificate of such accountants stating that, in
making the examination necessary for their opinion, they obtained no knowledge,
except as specifically stated, of any Termination Event. The annual separate
financial statements of the Transferor shall disclose the effects of the
transactions contemplated by this Agreement as a sale and/or contribution of the
Medallion Loans and other Collateral. All financial statements required to be
delivered in respect of the Transferor pursuant to this Section 5.01 must be
delivered on both a consolidated (with its consolidated subsidiaries) and a
consolidating basis, including separate financial statements for the Transferee
on a stand-alone basis presented as supplemental consolidating financial
statements; provided, however, that for the year ended 2008, such consolidating
financial statements are not required to be covered by the report of independent
certified public accountants required pursuant to this Section 5.01.

(n) Reduction or Cancellation of Principal Balance. Other than as expressly
permitted by the Loan Documents, the Transferor shall not take or omit to take
(or shall not authorize any other Person to take or omit to take) any action
that would result in the reduction or cancellation of the principal balance of
any Medallion Loan or the amount of Collections on such Medallion Loan that the
Transferee (as assignee of the Transferor) is entitled to receive and retain.

Section 5.02. Reporting Requirements of the Transferor. From the date hereof
until the later of the Termination Date or the Final Payout Date, the Transferor
will, unless the Transferee shall otherwise consent in writing, furnish to the
Transferee:

(a) Notice of Termination Events. Immediately upon the Transferor’s becoming
aware of the occurrence of a Termination Event or an event which, with the
giving of notice or lapse of time or both, would constitute a Termination Event,
(i) the statement of the chief financial officer or chief accounting officer of
the Transferor setting forth details of such event and the action which the
Transferor proposes to take with respect thereto and (ii) as soon as possible
and in any event within five Business Days after the occurrence thereof, notice
of any other event, development or information which is reasonably likely to
materially adversely affect the condition (financial or otherwise), business,
operations, property or prospects of the Transferor or the ability of the
Transferor to perform its obligations under this Agreement or any other Loan
Document to which it is a party.

(b) Affiliated Loan Sale Agreements. Promptly and in any event within one
Business Day after the Transferor’s receipt thereof, copies of all notices,
requests, and other documents (excluding regular monthly reports) delivered or
received by the Transferor under or in connection with any Affiliated Loan Sale
Agreement.

(c) Other Information. Promptly, from time to time, such other information,
documents, records or reports respecting Medallion Loans or the conditions or
operations, financial or otherwise, of the Transferor (including, without
limitation, reports and notices relating to the Transferor’s actions under, and
compliance with, ERISA) as the Transferee may

 

20



--------------------------------------------------------------------------------

from time to time request in order to perform its obligations hereunder or under
any other Loan Document to which it is a party or to protect the interests of
the Transferee under or as contemplated by this Agreement and the other Loan
Documents.

(d) Underwriting Guidelines; Credit and Collection Policy. The Transferor shall
promptly notify the Transferee if the Transferor or any Originator amends,
modifies or revises its Underwriting Guidelines (and the Transferor shall
require any Originator to notify the Transferee of any such amendment,
modification or revision).

(e) Litigation. The Transferor will promptly, and in any event within 10 days
after service of process on any of the following, give to the Transferee and the
Agent notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitral proceedings affecting the Transferor or
any of its Subsidiaries or affecting any of the Property of any of them before
any Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Loan Documents or any action to be taken in
connection with the transactions contemplated hereby or (ii) which, individually
or in the aggregate, if adversely determined, could be reasonably likely to have
a Transaction Material Adverse Effect.

(f) Change in Circumstance. Promptly upon receipt of notice or knowledge of any
event or change in circumstances which could reasonably be expected to have a
Transaction Material Adverse Effect, the Transferor will give notice promptly to
the Transferee and the Agent.

Section 5.03. Negative Covenants of the Transferor. From the date hereof until
the later of the Termination Date or the Final Payout Date, the Transferor will
not without the written consent of the Transferee:

(a) No Liens. Other than Permitted Participation Interests or pursuant to a
conveyance hereunder or as otherwise contemplated herein or any other Loan
Document, sell, pledge, assign or transfer to any Person, or grant, create,
incur, assume or suffer to exist any Lien on, any Medallion Loan or Related
Asset, whether now existing or hereafter created, or any interest therein, and
the Transferor shall defend the right, title and interest of the Transferee in
and to Medallion Loans and Related Assets, whether now existing or hereafter
created, against all claims of third parties claiming through or under the
Transferor.

(b) Extension or Amendment of Medallion Loans. Attempt to (or permit any Top
Tier Related Party to) extend, amend or otherwise modify (or consent or fail to
object to any such extension, amendment or modification by any Originator or the
Servicer of) the terms of any Medallion Loan, or amend, modify or waive (or
consent or fail to object to any such amendment, modification or waiver by any
Originator or the Servicer) (or permit any Top Tier Related Party to do the
same) any payment term or condition of any invoice related thereto; provided,
however, that the Transferor may take any of the foregoing actions in its
capacity as Servicer so long as such action is expressly authorized under the
Servicing Agreement. The Transferor will not attempt (and will not permit any
Top Tier Related Party to) to rescind or cancel, or permit the rescission or
cancellation of, any Medallion Loan except as ordered by a court of competent
jurisdiction or other Governmental Authority and will provide the Transferee
prompt notice of any such order.

 

21



--------------------------------------------------------------------------------

(c) Instructions to Obligors. The Transferor will not instruct any Obligor to
remit Collections to any Person, address or account other than the Collection
Account or as otherwise directed by the Agent in writing.

(d) Change in Corporate Name. (i) Make any change to its corporate name or
principal place of business or use any trade names, fictitious names, assumed
names or “doing business as” names unless, at least thirty days prior to the
effective date of any such name change or use or change in principal place of
business, the Transferor delivers to the Transferee and the Custodian such
financing statements (Forms UCC-1 and UCC-3) authorized by the Transferor which
the Transferee or the Custodian may reasonably request to reflect such name
change or use, together with such other documents and instruments that the
Transferee or the Custodian may reasonably request in connection therewith or
(ii) change its jurisdiction of incorporation unless the Transferee and the
Custodian shall have received from the Transferor (a) written notice of such
change at least thirty days prior to the effective date thereof and (b) prior to
the effective date thereof, if the Transferee shall so request, an Opinion of
Counsel, in form and substance reasonably satisfactory to the Transferee, as to
such incorporation and the Transferor’s valid existence and good standing and as
to the matters referred to in Section 4.01(g).

(e) Accounting of Transfers. Prepare any financial statements or other
statements which shall account for the transactions contemplated hereby in any
manner other than the sale and/or contribution, as set forth in Section 2.02 of
this Agreement, of Medallion Loans by the Transferor to the Transferee.

(f) Deposits to Lock Box Accounts. Deposit or otherwise credit, or cause to be
so deposited or credited, or consent or fail to object to any such deposit or
credit, to any account in which it holds Collections cash proceeds other than
Collections of Medallion Loans.

(g) Affiliated Loan Sale Agreements. (i) Cancel or terminate any Affiliated Loan
Sale Agreement or consent to or accept any cancellation or termination thereof,
(ii) amend or otherwise modify any term or condition of any Affiliated Loan Sale
Agreement or give any consent, waiver or approval thereunder, (iii) waive any
default under or breach of any Affiliated Loan Sale Agreement or (iv) take any
other action under any Affiliated Loan Sale Agreement not required by the terms
thereof to the extent that it would impair the value of any Medallion Loan or
Related Assets or the rights or interests of the Transferor thereunder.

(h) Change in State of Organization. The Transferor will not change its
jurisdiction of organization from New York unless it shall have provided the
Transferee thirty days’ prior written notice of such change.

(i) Merger, Consolidation or Assumption of Obligations. The Transferor shall not
merge or consolidate with any other Person, convey, transfer or lease
substantially all its assets as an entirety to another Person, or permit any
other Person to become the successor to its business unless, after the merger,
consolidation, conveyance, transfer, lease or succession, the successor or
surviving entity shall be capable of fulfilling its duties contained in this
Agreement.

 

22



--------------------------------------------------------------------------------

Any entity (i) into which the Transferor may be merged or consolidated,
(ii) resulting from any merger or consolidation to which the Transferor shall be
a party, (iii) which acquires by conveyance, transfer, or lease substantially
all of the assets of the Transferor or (iv) succeeding to the business of the
Transferor, in any of the foregoing cases shall execute an agreement of
assumption to perform every obligation of the Transferor, under this Agreement
and, whether or not such assumption agreement is executed, shall be the
successor to the Transferor, under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties to this
Agreement, anything in this Agreement to the contrary notwithstanding; provided,
however, that any such successor Transferor shall be liable for all obligations
of the Transferor hereunder (including those arising prior to the relevant
merger, consolidation or succession). The Transferor shall provide notice of any
merger, consolidation or succession with respect thereto pursuant to this
Section 5.03(i) to the Transferee and the Agent.

ARTICLE VI.

ADMINISTRATION AND COLLECTION

Section 6.01. Designation of the Servicer. Consistent with the Transferee’s
ownership of Medallion Loans and Related Assets, the Transferor agrees that the
Transferee shall have the sole right to service, administer and collect
Medallion Loans, to assign such right and to delegate such right to any other
Person to the extent permitted under the Loan Agreement. The Transferor hereby
acknowledges that the Transferee has appointed the Transferor to be the Servicer
with respect to Medallion Loans under the Servicing Agreement, and the
Transferor, in its capacity as Servicer, has accepted such appointment. The
Transferor shall deliver all Records to the Custodian, with copies to the
Servicer, as agent for the Transferee, and the Custodian shall hold all such
Records in trust for the Transferee in accordance with its interests.

Section 6.02. Rights of the Transferee.

(a) At any time:

(i) the Transferee may notify any or all of the Obligors of Medallion Loans of
the Transferee’s ownership interest in Medallion Loans and direct such Obligors,
or any of them, that payment of all amounts payable under any Medallion Loans be
made directly to the Servicer, the Collection Account or otherwise as the
Transferee shall elect;

(ii) the Transferor shall, at the Servicer’s, the Transferee’s or the
Custodian’s request and at the Transferor’s expense, give notice of the
Transferee’s interest in Medallion Loans to each Obligor and direct that
payments be made directly to the Servicer, the Collection Account or otherwise
as the Transferee shall elect; and

(iii) the Transferor shall, at the Servicer’s, the Transferee’s or the
Custodian’s request, assemble all Records which the Transferee reasonably
believes are necessary or appropriate for the administration and enforcement of
Medallion Loans, and shall make the same available to the Transferee at a place
selected by the Transferee or its designee.

(b) The Transferor hereby authorizes the Transferee and the Servicer at any time
to take any and all steps in the Transferor’s name and on behalf of the
Transferor necessary or

 

23



--------------------------------------------------------------------------------

desirable, in the determination of the Transferee and/or the Servicer, to
collect all amounts due under any and all Medallion Loans, including, without
limitation, endorsing the Transferor’s name on checks and other instruments
representing Collections and enforcing such Medallion Loans.

Section 6.03. Responsibilities of the Transferor. Anything herein to the
contrary notwithstanding, the Transferor represents that none of its obligations
under the Medallion Loan Documents related to Medallion Loans remains
unperformed and that in any event, the exercise by the Transferee of its rights
hereunder shall not relieve the Transferor from such obligations if they do
exist.

Section 6.04. Maintenance of Perfection.

(a) The Transferor agrees to take all actions, including conducting lien
searches and filing UCC continuation statements, necessary or desirable to
ensure that the Liens arising pursuant to the Medallion Loan Documents and
securing repayment of any Obligor’s indebtedness evidenced by an Obligor Note,
at the time of conveyance of the related Medallion Loan to the Transferee
hereunder, will be perfected (with the first level of priority) security
interests (except as otherwise approved by Transferee) in all applicable
jurisdictions. To the extent that any Obligor Note with respect to a Medallion
Loan or any other “instrument” (as defined in the UCC of the jurisdiction the
law of which governs the perfection of the interest in such Medallion Loan
created hereunder) evidencing such Medallion Loan comes into the possession of
the Transferor, the Transferor agrees that it will promptly deliver such item to
the Custodian, duly endorsed in favor of the Transferee or in blank at the
Transferee’s direction on or before the applicable Transfer hereunder.

(b) The Transferor agrees from time to time, at the Transferor’s expense,
promptly to execute and deliver, or cause to be executed and delivered, all
further instruments and documents, and take all further action (including the
making, or causing to be made, of notations on the records of the Transferor or
the Servicer) necessary or desirable or that the Transferee, the Servicer, the
Agent or the Custodian may reasonably request in order to perfect, maintain
perfected, protect or more fully evidence any Transfer to the Transferee
hereunder, or to enable the Transferee, the Custodian or the Agent to exercise
or enforce any of their respective rights hereunder or under any other Loan
Document.

(c) To the fullest extent permitted by applicable law, the Transferor hereby
grants to the Servicer, the Custodian and the Transferee, an irrevocable power
of attorney, with full power of substitution, coupled with an interest, to
authorize and file in the name of the Transferor, or in its own name, such
financing statements and continuation statements and amendments thereto or
assignments thereof as the Transferee deems necessary to protect or perfect the
Transferee’s rights in Medallion Loans and the Related Assets. This appointment
is coupled with an interest and is irrevocable and may be exercised by the Agent
on behalf of the Transferee.

(d) Without limiting the generality of the foregoing, the Transferor will upon
the request of the Servicer, the Custodian or the Transferee: (i) authorize and
file, or cause the applicable Originator to authorize and file, such financing
or continuation statements, or amendments thereto or assignments thereof, and
execute and file such other instruments or

 

24



--------------------------------------------------------------------------------

notices, as may be necessary or appropriate or as the Servicer, the Custodian or
the Transferee may request and (ii) mark, or seek to cause the applicable
Originator to mark, its master data processing records evidencing such Medallion
Loans and related Medallion Loan Documents, as the Servicer, the Custodian or
the Transferee may request. The Transferor, for itself and on behalf of the
Originators, hereby authorizes the Servicer, the Custodian or the Transferee to
file one or more financing or continuation statements, and amendments thereto
and assignments thereof, relative to all or any Medallion Loans and Related
Assets now existing or hereafter arising without the signature of the Transferor
or any Originator, as applicable, where permitted by law. A carbon, photographic
or other reproduction of this Agreement or any of the Affiliated Loan Sale
Agreements, as applicable, or of any financing statement covering Medallion
Loans, Financial Medallion Loans, Freshstart Medallion Loans or Capital
Medallion Loans or any part thereof, shall be sufficient as a financing
statement.

(e) If the Transferor fails to perform any of its agreements or obligations
under this Agreement, the Transferee, the Custodian or the Servicer may (but
shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Transferee, the Custodian or
the Servicer incurred in connection therewith shall be payable by the Transferor
upon the Transferee’s, the Custodian’s or the Servicer’s demand therefore.

(f) At the expense of the Transferor, the Transferee shall take, in respect of
any Ineligible Medallion Loan reacquired by the Transferor pursuant to
Section 8.02 hereof, all such actions reasonably requested by the Transferor
that are otherwise to be performed by the Transferor pursuant to Section 6.04(a)
through (d).

ARTICLE VII.

TERMINATION EVENTS

Section 7.01. Termination Events. If any of the following events (each, a
“Termination Event”) shall occur:

(a) Any Core Related Party shall fail to make any payment, transfer or deposit
to be made by it hereunder or any other Loan Document when due and such failure
shall remain unremedied for two Business Days; or

(b) Any representation, warranty, certification or statement made by any Core
Related Party pursuant to or in connection with this Agreement or any other Loan
Document shall prove to have been incorrect in any material respect when made or
deemed made and, if capable of being remedied, such breach shall remain
unremedied for five Business Days after the earlier to occur of (x) the date on
which a Responsible Officer of such Core Related Party knows of such breach and
(y) the date on which the Transferee, the Agent or any Secured Party notifies
such Core Related Party of such breach, provided that such breach shall not give
rise to a Termination Event if the affected Medallion Loans are retransferred by
the Transferor or the Servicer pursuant to Section 8.02; or

(c) Any Core Related Party shall fail to perform or observe any other term,
covenant or agreement hereunder or under any other Loan Document (other than as
referred to above in

 

25



--------------------------------------------------------------------------------

this Section) and such failure shall remain unremedied for five Business Days
after the earlier to occur of (x) the date on which a Responsible Officer of
such Core Related Party knows of such failure and (y) the date on which the
Transferee, the Agent or any Secured Party notifies such Core Related Party of
such failure; or

(d) Any Transfer to the Transferee shall for any reason cease to create a valid
sale, transfer and assignment of all of the Transferor’s right, title and
interest in and to such Medallion Loans and Related Assets, or cease to create a
valid and perfected first priority “security interest” (as defined in the UCC of
the jurisdiction the law of which governs the perfection of the interest in
Medallion Loans purchased hereunder) in each Medallion Loan and Related Assets
with respect thereto; provided, however, if any such failure relates to a
Medallion Loan which is retransferred to the Transferor pursuant to Section 8.02
hereof, then such failure shall not give rise to a Termination Event under this
subsection (d); or

(e) The Transferor shall have suffered any material adverse change, as
determined by the Agent in its sole discretion, exercised in good faith, to its
business, operations, financial condition, properties or prospects that could
reasonably be expected to have a material adverse effect on the ability of the
Transferor to perform its obligations hereunder or any other Loan Document to
which it is a party; or

(f) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any of the assets of the Transferor or
any of its Affiliates and such lien shall not have been released within five
Business Days or the Pension Benefit Guaranty Corporation shall, or shall
indicate its intention to, file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the assets of the Transferor or any of its
Affiliates and such lien shall not have been released within five Business Days;
or

(g) The Transferor’s activities shall have been terminated in whole or in part
for any reason by (i) any Taxi Commission (other than the New York City Taxi
Commission) or any Governmental Authority and such termination has a Transaction
Material Adverse Effect or (ii) the New York City Taxi Commission; or

(h) a Bankruptcy Event shall occur with respect to any Top Tier Related Party;
or

(i) a Change of Control occurs; or

(j) any Core Related Party or any SPV Finance Vehicle shall fail to pay any
Indebtedness in excess of $2,000,000 when due; or any Core Related Party or SPV
Finance Vehicle shall default in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any Indebtedness in excess of $2,000,000 of any Core
Related Party or SPV Finance Vehicle shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof; or

(k) (i) a final judgment or judgments for the payment of money in excess of
$2,000,000 in the aggregate shall be rendered against any Core Related Party by
one or more courts, administrative tribunals or other bodies having jurisdiction
and the same shall not be

 

26



--------------------------------------------------------------------------------

satisfied, discharged (or provision shall not be made for such discharge) or
bonded, or a stay of execution thereof shall not be procured, within five
Business Days from the date of entry thereof, and the applicable Core Related
Party shall not, within said period of five Business Days, or such longer period
during which execution of the same shall have been stayed or bonded, appeal
therefrom and cause the execution thereof to be stayed during such appeal or
(ii) any Core Related Party shall fail to pay any final judgment for the payment
of money when payment of such money is payable in accordance with such final
judgment; or

(l) the annual audited consolidated financial statements for any Core Related
Party are qualified in any material manner; or

(m) the introduction of or any change in or in the interpretation by any
Governmental Authority of any law or regulation applicable to Medallions or
Medallion Loans or (ii) the compliance by any Core Related Party with any
directive or request from any Governmental Authority (whether or not having the
force of law) imposed after the date hereof, shall adversely affect the value of
the Medallion Loans or any Medallion Loan Collateral, as determined by the Agent
in good faith; or

(n) this Agreement shall cease to be in full force and effect or the
enforceability thereof shall be contested by any MF/Borrower Related Party or
any Affiliate thereof;

then, and in any such event, the Transferee may immediately, by notice to the
Transferor, declare the Termination Date to have occurred, except that, in the
case of any Bankruptcy Event, the Termination Date shall be deemed to have
occurred automatically upon the occurrence of such event.

Upon any such declaration or automatic termination, the Transferee shall have,
in addition to all other rights and remedies under this Agreement or otherwise,
all other rights and remedies provided under the UCC of all applicable
jurisdictions and other applicable laws, which rights shall be cumulative.

ARTICLE VIII.

INDEMNIFICATION

Section 8.01. Indemnities by the Transferor. Without limiting any other rights
which the Transferee or any Secured Party may have hereunder or under applicable
law, the Transferor hereby agrees to indemnify the Transferee and, from and
after the time of any pledge or assignment hereof by the Transferee to the Agent
for the benefit of the Secured Parties under the Loan Agreement, each Secured
Party (each, an “Indemnified Party”) from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by an
Indemnified Party arising out of or as a result of the following, excluding,
however, (a) Indemnified Amounts to the extent resulting from gross negligence,
bad faith, willful misconduct (including breach of covenant or representation)
or the reckless disregard of its own duties on the part of the Transferee or any
Secured Party, as the case may be, or (b) recourse for uncollectible Medallion
Loans:

(i) any representation or warranty made or deemed made by the Transferor, any of
its Non-Borrower Affiliates or any other Originator or Approved Seller (or any
of their respective officers) under or in connection with this Agreement or any
other Loan Document or any other information or report delivered by the
Transferor, any of its Non-Borrower Affiliates or any other Originator or
Approved Seller pursuant this Agreement or any other Loan Document (including,
without limitation, any representation with respect to a Loan’s classification
by the Transferor as an Eligible Medallion Loan), which shall have been false or
incorrect in any respect when made or deemed made or delivered;

 

27



--------------------------------------------------------------------------------

(ii) the failure by the Transferor, any of its Non-Borrower Affiliates or any
other Originator or Approved Seller to comply with any term, provision or
covenant contained in this Agreement or with any applicable law, rule or
regulation (including tax laws, rules or regulations) with respect to any
Medallion Loan or the related Medallion Loan Documents with which compliance is
required of the Transferor, any of its Non-Borrower Affiliates or any other
Originator or Approved Seller or the nonconformity of any Medallion Loan or the
related Medallion Loan Documents with any such applicable law, rule or
regulation;

(iii) the failure to vest and maintain vested in the Transferee or to transfer
to the Transferee, legal and equitable title to and ownership of, or security
interest in, any Medallion Loans together with all Related Assets, free and
clear of any Lien (except for Permitted Participation Interests and as permitted
hereunder) whether existing at the time of any Transfer or at any time
thereafter;

(iv) the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of all applicable jurisdictions or other applicable laws or the failure to make
other filings with respect to any Medallion Loans, whether at the time of any
Transfer or at any subsequent time, but in all events as may be required of the
Transferor hereunder;

(v) the failure of the Transferor, any of its Non-Borrower Affiliates or any
other Originator or Approved Seller or any of their respective agents and
representatives to remit to the Servicer or the Collection Account Collections
of Medallion Loans remitted to the Transferor, any of its Non-Borrower
Affiliates or any other Originator or Approved Seller or such agent or
representative;

(vi) the failure by the Transferor, any of its Non-Borrower Affiliates or any
other Originator or Approved Seller to be duly qualified to do business, to be
in good standing or to have filed appropriate fictitious or assumed name
registration documents in any jurisdiction, where such qualification may be
required by applicable law;

(vii) the commingling by the Transferor, any of its Non-Borrower Affiliates or
any other Originator or Approved Seller of Collections of Medallion Loans at any
time with other funds;

 

28



--------------------------------------------------------------------------------

(viii) any failure of the Transferor, any of its Non-Borrower Affiliates or any
other Originator or Approved Seller to perform its duties or obligations in
accordance with the provisions of this Agreement, any Non-Borrower Affiliated
Loan Sale Agreement, any other Loan Document, any Medallion Loan Documents, or
any other contract or agreement related to a Medallion Loan or Related Assets
with respect thereto;

(ix) any damage suit or other claim arising out of or in connection with any
transaction which is the subject of any Medallion Loan Document, any Medallion
Loan or any Related Asset with respect thereto, in each case to the extent such
suit or claim relates to or arose out of (A) events or circumstances that
occurred or existing prior to the applicable Transfer Date or (B) any actual or
alleged act or omission on the part of the Transferor, any of its Non-Borrower
Affiliates or any other Originator or Approved Seller;

(x) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of any Obligor to the payment of any Medallion Loan (including,
without limitation, a defense based on such Medallion Loan or the related
Medallion Loan Documents not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
relating to a Medallion Loan, in each case to the extent such suit or claim
relates to or arose out of (A) events or circumstances that occurred or existing
prior to the applicable Transfer Date or (B) any actual or alleged act or
omission on the part of the Transferor, any of its Non-Borrower Affiliates or
any other Originator or Approved Seller;

(xi) any and all taxes (except for taxes on the net income of an Indemnified
Party or franchise taxes), that may at any time be asserted with respect to the
transactions contemplated herein, the conveyance or ownership of the Medallion
Loans or the Related Assets hereunder, including, without limitation, any sales,
gross receipts, general corporation, tangible or intangible personal property,
privilege, or license taxes and costs and expenses in defending against the
same;

(xii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Loan Document, the transactions contemplated hereby
or thereby, the use of the proceeds of Purchases, the holding of the Medallion
Loans purchased hereunder or any other investigation, litigation or proceeding
relating to the Transferor, any of its Non-Borrower Affiliates, any other
Originator or Approved Seller, the Medallion Loans or Related Assets in which
any Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby or thereby, in each case to the extent such suit or claim
relates to or arose out of (A) events or circumstances that occurred or existing
prior to the applicable Transfer Date or (B) any actual or alleged act or
omission on the part of the Transferor, any of its Non-Borrower Affiliates or
any other Originator or Approved Seller;

(xiii) any inability to litigate any claim against any Obligor or any Originator
as a result of such Person being immune from civil and commercial law and suit,
in each case to the extent such suit or claim relates to or arose out of
(A) events or circumstances that occurred or existing prior to the applicable
Transfer Date or (B) any actual or alleged act or omission on the part of the
Transferor, any of its Non-Borrower Affiliates or any other Originator or
Approved Seller; or

 

29



--------------------------------------------------------------------------------

(xiv) any Insolvency Proceeding relating to the Transferor or any of its
Non-Borrower Affiliates, in each case to the extent such suit or claim relates
to or arose out of (A) events or circumstances that occurred or existing prior
to the applicable Transfer Date or (B) any actual or alleged act or omission on
the part of the Transferor, any of its Non-Borrower Affiliates or any other
Originator or Approved Seller.

Notwithstanding anything to the contrary in this Agreement, solely for purposes
of the indemnification obligations set forth in this Section 8.01, any
representations, warranties and covenants made by the Transferor, any of its
Non-Borrower Affiliates or any other Originator or Approved Seller in this
Agreement or the other Loan Documents, and any criteria which are set forth in
the definition of “Eligible Medallion Loan”, which are qualified by or limited
to events or circumstances which have, or are reasonably likely to have, given
rise to a Transaction Material Adverse Effect or by any other materiality or
knowledge qualification or limitation, shall not be deemed to be so qualified or
limited.

If any suit, action, claim or proceeding which might result in indemnification
under this Section 8.01 is brought against an Indemnified Party, the Indemnified
Party shall, if a claim in respect thereof is to be made against the Transferor
hereunder, notify the Transferor in writing of the commencement thereof;
provided, however, that the failure to notify the Transferor shall not relieve
it from any liability which it may have under this Section 8.01 except to the
extent it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and, provided, further, that the failure to
notify the Transferor shall not relieve it from any liability which it may have
to an Indemnified Party otherwise than under this Section 8.01. Unless an Event
of Default has occurred and is continuing, the Transferor may participate in and
assume the defense of any such suit, action, claim, proceeding or investigation
at its expense; no settlement thereof shall be made without the approval of the
Transferor and the Indemnified Party (such consent not to be unreasonably
withheld). Any counsel used by the Transferor in the defense of any such suit,
claim, proceeding or investigation shall be reasonably satisfactory to the
Indemnified Party. The Transferor must keep the Indemnified Party apprised of
the progress of any such suit, action, claim or proceeding. Any judgment,
settlement or other amounts payable as a result of such suit, action, claim, or
proceeding shall be subject to indemnification by the Transferor pursuant to
this Section 8.01. Notwithstanding the Transferor’s election to assume the
defense of any such suit, action, claim or proceeding, each Indemnified Party
shall have the right to employ separate counsel and to participate in the
defense of such action, and the Transferor shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
Transferor to represent such Indemnified Party would present such counsel with a
conflict of interest; (ii) the actual or potential defendants in, or targets of,
any such action include the Transferor and such Indemnified Party and such
Indemnified Party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the Transferor; (iii) the Transferor shall not have employed
counsel reasonably satisfactory to such Indemnified Party to represent it within
a reasonable time after notice of the institution of such action; or (iv) the
Transferor shall authorize such Indemnified Party to employ separate counsel at
the Transferor’s expense. The Transferor will not be liable under this Agreement
for any amount paid by an Indemnified Party to settle any

 

30



--------------------------------------------------------------------------------

claims or actions if the settlement is entered into without the Transferor’s
consent, which consent may not be unreasonably withheld or delayed, but if
settled with its written consent or if there be a final judgment of the
plaintiff in any such action, the Transferor agrees to indemnify and hold
harmless any Indemnified Party from and against any loss or liability by reason
of such settlement or judgment.

Any amounts subject to the indemnification provisions of this Section 8.01 shall
be paid by the Transferor to the Indemnified Party within two Business Days
following the Indemnified Party’s demand. In addition, the Transferor shall pay
to the Indemnified Parties on demand, any and all costs and expenses of the
Indemnified Parties, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following a
Termination Event. The agreement contained in this Section 8.01 shall survive
the collection of all Medallion Loans, the termination of this Agreement and the
payment of all amounts otherwise payable hereunder.

Section 8.02. Retransfer of Medallion Loans. The following rights are in
addition to and not in limitation of any other rights or remedies that the
Transferee may have hereunder.

(a) If, with respect to any Medallion Loan, such Medallion Loan did not
constitute an Eligible Medallion Loan on the date of transfer to the Transferee
hereunder or such Medallion Loan would not have been an Eligible Medallion Loan
as of such date if any Originator or Related Party had knowledge of any fact or
circumstance (such Medallion Loan being referred to as an “Ineligible Medallion
Loan”), and thus, the Transferor shall have breached the representation and
warranty contained in Section 4.01(a) (determined without regard to any
limitation set forth in such representation or warranty or in any of the
criteria set forth in the definition of “Eligible Medallion Loan” concerning the
knowledge of any party as to the facts stated therein), then the Transferor
shall, on the next succeeding Monthly Settlement Date, upon the Transferee’s
demand, (i) in the case of a Purchased Medallion Loan, accept a retransfer of
such Ineligible Medallion Loan for the retransfer price specified in subsection
(b) of this Section 8.02 and (ii) in the case of a Contributed Medallion Loan,
cure such breach in the manner provided in subsection (c) of this Section 8.02.

(b) In the case of a retransfer by the Transferee to the Transferor of a
Purchased Medallion Loan pursuant to this Section 8.02, the Transferor shall, on
the Monthly Settlement Date coinciding with such retransfer, pay to the
Transferee an amount equal to the Outstanding Balance of such Purchased
Medallion Loan as of such Monthly Settlement Date plus accrued but unpaid
interest thereon. The proceeds of any such retransfer or purchase shall be
deemed to be Collections of such Purchased Medallion Loan received by the
Transferor. Any such retransfer shall be made without recourse or warranty,
express or implied. Upon knowledge by the Agent that the Transferor has failed
to effect its repurchase or substitution obligation, the Agent may, in its sole
discretion, enforce directly the obligation of the Transferor to repurchase any
such Purchased Medallion Loan.

(c) The Transferor acknowledges that a breach described in subsection (a) with
respect to a Contributed Loan (a “Defective Contributed Loan”) may result in a
Borrowing Base Deficiency under the Loan Agreement which, if not cured, would
give rise to an Event of Default

 

31



--------------------------------------------------------------------------------

under the Loan Agreement and impose substantial losses on the part of the
Transferee. Accordingly, the Transferor hereby agrees that it shall cure any
such breach on or before the next succeeding Monthly Settlement Date by taking
one of the following two actions (as elected by the Transferor in its sole
discretion): (i) making a Contribution to the Transferee of a new Eligible
Medallion Loan pursuant to and in accordance with this Agreement, which Eligible
Medallion Loan has an Outstanding Balance equal to or greater than the
Outstanding Balance of the related Defective Contributed Loan or (ii) making a
payment to the Transferee of cash in an amount equal to the lesser of (A) the
Borrowing Base Deficiency and (B) the Outstanding Balance of the Defective
Contribution Loan as of such Monthly Settlement Date, plus accrued and unpaid
interest thereon.

ARTICLE IX.

MISCELLANEOUS

Section 9.01. Amendments and Waivers. No amendment or modification of any
provision of this Agreement shall be effective without the written agreement of
the Transferee, the Transferor and the Agent, and no termination or waiver of
any provision of this Agreement or consent to any departure therefrom by the
Transferor shall be effective without the written concurrence of the Transferee
and the Agent. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Section 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy) and mailed, transmitted or delivered, as to
each party hereto, at its address set forth as follows: (i) if to the
Transferor: Medallion Funding Corp., 437 Madison Avenue, New York, New York
10022, Attention: President, Telephone No.: 212-328-2100, Facsimile No.:
212-328-2121, or at such other address as shall be designated by such party in a
written notice to the other parties hereto, (ii) if to the Transferee: Taxi
Medallion Loan Trust III, c/o Medallion Financial Corp., 437 Madison Avenue, New
York, New York 10022, Attention: President, Telephone No.: 212-328-2100,
Facsimile No.: 212-328-2121, or at such other address as shall be designated by
such party in a written notice to the other parties hereto; (iii) if the
Servicer: Medallion Funding Corp., 437 Madison Avenue, New York, New York 10022,
Attention: President, Telephone No.: 212-328-2100, Facsimile No.: 212-328-2121,
or at such other address as shall be designated by such party in a written
notice to the other parties hereto, (iv) if to the Agent: DZ Bank AG Deutsche
Zentral-Genossenschaftsbank, Frankfurt am Main, 609 5th Avenue, New York, New
York 10017-1021, Attention: Asset Securitization Group, Facsimile:
(212) 745-1651, Confirmation No.: (212) 745-1656, or at such other address as
shall be designated by such party in a written notice to the other parties
hereto and (v), if to the Custodian: Wells Fargo Bank, National Association,
Sixth and Marquette Avenue, MAC N9311-161, Minneapolis, Minnesota 55479,
Attention: Corporate Trust Services/Asset-Backed Administration, Facsimile No.:
(612) 667-3539, or at such other address as shall be designated by such party in
a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (x) notice by
mail, five days after being deposited in the United States mails, first-class
postage prepaid, (y) notice by facsimile copy, when verbal communication of
receipt is obtained or (z) in the case of personal delivery or overnight mail,
when delivered.

 

32



--------------------------------------------------------------------------------

Section 9.03. No Waiver; Remedies. No failure on the part of the Transferee or
the Agent to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 9.04. Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of the
Transferee and the Transferor and their respective successors and permitted
assigns. Except as provided in Section 9.04(b), neither the Transferor nor the
Transferee may assign any of its rights and obligations hereunder or any
interest herein without the prior written consent of the other party hereto and
of the Agent. The Transferor further agrees to send to the Custodian and the
Agent copies of all notices and reports required to be delivered to the
Transferee hereunder.

(b) The Transferor acknowledges that the Transferee will assign to the Agent for
the benefit of the Secured Parties (pursuant to the Loan Agreement) all of its
rights, remedies, powers and privileges hereunder (including, without
limitation, Section 8.01 hereof). The Transferor agrees that the Agent, as the
assignee of the Transferee, shall, subject to the terms of the Loan Agreement
and the other Loan Documents, have the right to enforce this Agreement and to
exercise directly all of the Transferee’s rights and remedies under this
Agreement, and the Transferor agrees to cooperate fully with the Agent in the
exercise of such rights and remedies.

Section 9.05. Term of This Agreement. This Agreement, including, without
limitation, the Transferor’s obligation to observe its covenants set forth in
Article V, shall remain in full force and effect until the earlier of the Final
Payout Date and the Termination Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Transferor pursuant to Article IV and the indemnification and
payment provisions of Article VIII and the provisions of Section 9.10 shall be
continuing and shall survive any termination of this Agreement.

Section 9.06. Governing Law; Jury Waiver.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

(b) EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

33



--------------------------------------------------------------------------------

Section 9.07. Consent to Jurisdiction. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY OR, TO THE EXTENT
SUCH COURT LACKS JURISDICTION, THE COURTS OF THE STATE OF NEW YORK, AND EACH
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL
SUCH SERVICE OF PROCESS BE MADE BY REGISTERED MAIL, AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED FIVE DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE
U.S. MAILS, POSTAGE PREPAID. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER, AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION
SHALL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE LEGAL PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR AFFECT ANY PARTY’S RIGHT TO BRING ANY
ACTION OR PROCEEDING IN THE COURTS OF ANY OTHER JURISDICTION.

Section 9.08. [RESERVED]

Section 9.09. Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or portable document format (PDF) shall be effective as delivery of a
manually executed counterpart of this Agreement. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings
other than the Loan Documents executed as of the date hereof to which the
Transferor is a party.

Section 9.10. Confidentiality. By accepting delivery of this Agreement, except
to the extent required by any Loan Document, the Transferor agrees not to
disclose to any person or entity the existence of this Agreement or the Loan
Documents or the terms hereof or thereof (the “Transaction”), the proposal or
structure of the Transaction, any related structures developed by the Agent for
the Transferee, the existence or status of any ongoing negotiations between the
Transferor, the Agent, the Transferee and the Lender concerning the Transaction
(collectively, the “Product Information”), except (i) to its and its Affiliates’
officers, directors, employees, agents, accountants, legal counsel and other
representatives (collectively, the “Transferor Representatives”) who have a need
to know the Product Information for the purpose of assisting in the negotiation
and completion of the Transaction and who have been instructed to maintain the
confidentiality thereof in accordance with this Agreement, (ii) in connection
with any legal or regulatory action or proceeding relating to this Agreement or
the transactions contemplated

 

34



--------------------------------------------------------------------------------

hereby or the exercise of any remedies hereunder, (iii) to extent required by
applicable law, regulation or other legal process, or (iv) to the extent
requested by any governmental or regulatory authority having jurisdiction over
the Transferor or any Transferor Representative. The Transferor will be
responsible for any failure of any Transferor Representative to comply with the
provisions of this Section 9.10.

Section 9.11. [RESERVED]

Section 9.12. No Proceedings. The Transferor hereby agrees that it will not
institute any proceeding of the type referred to in clause (ii) of the
definition of Bankruptcy Event against the Transferee so long as any
indebtedness issued by the Transferee shall be outstanding or there shall not
have elapsed one year plus one day after the last day on which any such
indebtedness of the Transferee shall have been outstanding.

Section 9.13. Further Assurances. The Transferor agrees to do and perform, from
time to time, any and all acts and to execute any and all further instruments
and documents required or reasonably requested by the Transferee to more fully
effect the purposes of this Agreement, including, without limitation, the
execution of any appropriate financing statements or continuation statements
relating to Medallion Loans for filing under the provisions of the UCC of any
applicable jurisdiction.

Section 9.14. Subordination; No Set-off.

(a) The Transferor agrees that any indebtedness, obligation or claim it may from
time to time hold or otherwise have against the Transferee or any assets or
properties of the Transferee, whether arising hereunder or otherwise existing,
shall be subordinate in right of payment to the prior payment in full of all
Senior Indebtedness. The subordination provisions contained herein are for the
direct benefit of, and may be enforced by, the Agent on behalf of the holders of
the Senior Indebtedness.

(b) The obligations and liabilities of the Transferor under this Agreement and
the other Loan Documents (collectively, the “Transferor Obligations”) shall not
be subject to deduction of any kind or type, except by payment in full of the
amount thereof in cash in accordance with the terms hereof and thereof. The
Transferor hereby waives any right it may now or at any time hereafter have to
set-off against any Transferor Obligation any obligation or liability from time
to time owing by the Transferee or any other Person to the Transferor or any
Affiliate of the Transferor.

Section 9.15. Third Party Beneficiaries. The parties hereto acknowledge and
agree that the Agent, the Lender and the other Secured Parties are entering into
the transactions contemplated by the Loan Documents in reliance upon the
provisions of this Agreement. The Agent and the Secured Parties shall be express
third party beneficiaries of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

TRANSFEROR:

MEDALLION FUNDING CORP.

By:

 

/s/ Brian S. O’Leary

Name:

 

Brian S. O’Leary

Title:

 

Chief Operating Officer

By:

 

/s/ Michael Kowalsky

Name:

 

Michael Kowalsky

Title:

 

President

TRANSFEREE:

TAXI MEDALLION LOAN TRUST III

By:

 

/s/ Alvin Murstein

Name:

 

Alvin Murstein

Title:

 

Vice President

By:

 

/s/ Andrew Murstein

Name:

 

Andrew Murstein

Title:

 

President

MEDALLION LOAN SALE AND CONTRIBUTION AGREEMENT